Title: 9th.
From: Adams, John Quincy
To: 


       Dr. Witherspoon visited the President in the morning. I went with Mr. Söderström out of town about a mile, to Mr. Bayard’s, who has two fine Daughters, the eldest, to whom I was introduced last evening by Miss Livingston, was gone to Town; the other was there. I see with much pain that the connections of almost all the finest girls in and about N. York, were of the british party during the late war. It has been said that women have no Country at all; I hope, for the friendship I bear to them that this odious reproach is not true; I am sure it is not universally so. But their Sentiments must naturally depend upon those of their Connections: and I therefore think the Ladies here are excusable, for having sided with the British: their fathers, husbands, and brothers are not so.
       Dined at the Presidents with Mr. Harrison, Mr. Heuston and Mr. de Chaumont. The President himself dined out. After dinner I took a ride with Mr. Chaumont about 3 miles out of town. Drank tea with Mrs. Smith, with a considerable Company. I there saw the two Miss Thomson’s who appear to me to have more celebrity than Beauty. Congress this day adjourned till next monday: as there are only 8 States on the floor; which is not sufficient to do business.
      